DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,182,199 in view of Miyata et al, U.S. Patent Application Publication No. 2013/0163786 (hereinafter Miyata).
	Regarding claim 1, claim 1 of the patent discloses a signal processor comprising:
	a memory storing instructions; and
	a processor that implements the stored instructions to execute a plurality of tasks, including:
	a first input task configured to obtain a first audio signal of a first channel;
	a second input task configured to obtain a second audio signal of a second channel;
	a first signal processing task configured to perform a first signal processing on the input first audio signal; 
a second signal processing task configured to perform a second signal processing on the input second audio signal; and
	a control task configured to, in a case where the second input task does not obtain the second audio signal, cause the second signal processing task to perform the second signal processing on the processed first audio signal and output a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing performed by the second signal processing task.

	Still on the issue of claim 1, the claims of the patent do not teach that the first signal processing task outputs a processed first audio signal and the control task causes the second signal processing task to perform second signal processing on the processed first audio signal and output a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing performed by the second signal processing task. All the same, Miyata discloses that the first signal processing task outputs a processed first audio signal and the control task causes the second signal processing task to perform second signal processing on the processed first audio signal and output a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing performed by the second signal processing task (from Figure 1, see 132). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent with the processed first audio signal of Miyata. This modification would have improved the system’s convenience by allowing the number of digital audio signals to be changed easily as suggested by Miyata.

	Claim 2 is anticipated by claim 2 of the patent. 
Claim 4 is anticipated by claim 3 of the patent. 
Claim 3 is anticipated by claim 1 of the patent. 
Claim 5 is anticipated by claim 4 of the patent. 
Claim 6 is anticipated by claim 5 of the patent. 
Claim 7 is anticipated by claim 6 of the patent. 
Claim 8 is anticipated by claim 7 of the patent.
Claim 9 is anticipated by claim 8 of the patent. 
Claim 10 is anticipated by claim 9 of the patent. 

	Regarding claim 11, Miyata discloses a signal processing method for a signal processor including an input interface for inputting an audio signal, the signal processing method comprising:
	obtaining a first audio signal of a first channel input to the input interface;
	obtaining a second audio signal of a second channel input to the input interface; 
	performing a first signal processing on the input first audio signal and outputting a processed first audio signal;
	performing a second signal processing on the input second audio signal; and
	performing, in case where the second audio signal is not obtained, the second signal processing on the processed first audio signal and outputting a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing. 

	Still on the issue of claim 11, the claims of the patent do not teach outputting a processed first audio signal and in the case wherein the second audio signal is not obtained, the second signal processing is on the processed first audio signal and outputting a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing. All the same, Miyata discloses outputting a processed first audio signal and in the case wherein the second audio signal is not obtained, the second signal processing is on the processed first audio signal and outputting a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing (from Figure 1, see 132). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent with the processed first audio signal of Miyata. This modification would have improved the system’s convenience by allowing the number of digital audio signals to be changed easily as suggested by Miyata.

	
Claim 12 is anticipated by claim 11 of the patent. 
Claim 13 is anticipated by claim 10 of the patent. 
Claim 14 is anticipated by claim 12 of the patent. 
Claim 15 is anticipated by claim 13 of the patent. 
Claim 16 is anticipated by claim 14 of the patent. 
Claim 17 is anticipated by claim 15 of the patent. 
Claim 18 is anticipated by claim 16 of the patent. 
Claim 19 is anticipated by claim 17 of the patent. 
Claim 20 is anticipated by claim 18 of the patent. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
4.	Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Miyata et al, U.S. Patent Application Publication No. 2013/0163786 (hereinafter Miyata).
	Regarding claim 1, Miyata discloses a signal processor comprising:
	a memory storing instructions; and
	a processor that implements the stored instructions to execute a plurality of tasks, including:
	a first input task configured to obtain a first audio signal of a first channel (from Figure 1, see 111-1);
	a second input task configured to obtain a second audio signal of a second channel (from Figure 1, see 111-2);
	a first signal processing task (from Figure 1, see MLSI11) configured to perform a first signal processing on the input first audio signal; 
a second signal processing task (from Figure 1, see MLSI12) configured to perform a second signal processing on the input second audio signal; and
	a control task configured to, in a case where the second input task does not obtain the second audio signal (see paragraph 0054), cause the second signal processing task to perform the second signal processing on the processed first audio signal and output a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing performed by the second signal processing task (from Figure 1, see 132).

	Regarding claim 2, see Figure 1. 

	Regarding claim 5, see paragraph 0054. 
	Regarding claim 6, see paragraph 0058.
	Regarding claim 7, see Figure 1.
	Regarding claim 8, see paragraph 0058.
	Regarding claim 9, see paragraph 0134.
	Regarding claim 10, see Figure 1.	

	Regarding claim 11, Miyata discloses a signal processing method for a signal processor including an input interface for inputting an audio signal, the signal processing method comprising:
	obtaining a first audio signal of a first channel input (from Figure 1, see 111-1) to the input interface;
	obtaining a second audio signal of a second channel input (from Figure 1, see 111-2) to the input interface; 
	performing a first signal processing (from Figure 1, see MLSI11) on the input first audio signal and outputting a processed first audio signal;
	performing a second signal processing (from Figure 1, see MLSI12) on the input second audio signal; and
	performing, in case where the second audio signal is not obtained (see paragraph 0054), the second signal processing on the processed first audio signal and outputting a further processed first audio signal by automatically outputting the processed first audio signal to the second signal processing (from Figure 1, see 132). 

Regarding claim 12, see Figure 1. 

	Regarding claim 15, see paragraph 0054. 
	Regarding claim 16, see paragraph 0058.
	Regarding claim 17, see Figure 1.
	Regarding claim 18, see paragraph 0058.
	Regarding claim 19, see paragraph 0134.
	Regarding claim 20, see Figure 1.	

Allowable Subject Matter
5.	Claims 3, 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 1, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652